DETAILED ACTION
Claims 39-76 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 11/18/2020 have been fully considered and are persuasive.  The Final Rejection of 07/21/2020 has been withdrawn.

Allowable Subject Matter
Claims 39-76 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to the field of systems in which data units are sent from a sending device to a receiving device and in which the receiving device periodically sends receipt status reports to the sending device.
The claimed invention as set forth in claim 39 recites features such as:
A method of receipt status reporting in a communication device, the method comprising 
configuring the communication device for periodic receipt status reporting by associating a first status report type with a value of a first reporting periodicity parameter and associating a second status report type with a value of second reporting periodicity 
periodically sending receipt status reports of the first type according to the associated value of the first reporting periodicity parameter; and 
periodically sending receipt status reports of the second type according to the associated value of the second reporting periodicity parameter.

The follow listed prior art was part of the PCT Written Opinion filed 07/19/2017.

The prior arts of record, namely Jonsson et al. (US-20130034014), teach [t]echniques for signaling radio link control (RLC) status reports to a wireless network, such as a network supporting multi-carrier High-Speed Downlink Packet Access (HSDPA). An example method performed in a mobile terminal comprises calculating a throughput estimate data transmissions to the mobile terminal, determining a rate at which to send radio link control status reports, based on the throughput estimate, and sending radio link control status reports to the wireless network node at the determined rate. In some embodiments, the mobile terminal determines the rate at which to send radio link control status reports by comparing the throughput estimate to a threshold value and selecting the rate based on the comparison. The threshold value may be received from the wireless network node prior to the comparison. (Abstract).
The prior arts of record, namely SAMSUNG ("Miscellaneous Corrections",


The prior arts of record, namely LG ELECTRONICS INC (WO 2013/048049 A1 [KR]), 4 April 2013, (2013-04-04), teach a method and apparatus for method for reporting a Packet Data Convergence Protocol (PDCP) status are provided. A wireless device sets up a radio bearer that does not perform retransmission at a Radio Link Control (RLC) layer and transmit a PDCP status report for the radio bearer to a base station, the PDCP status report indicating which at least one PDCP Service Data Unit (SDU) is missing. (Abstract). The PDCP status PDU may include time information indicating when PDCP SDU(s) in the PDCP status PDU is received. The time information may include each time for each PDCP SDU or a reference time for ail PDCP SDUs in the PDCP status PDU. (¶ [74]).
The prior arts of record, however, fail to teach, singly or in combination, periodically sending receipt status reports of the first type according to the associated value of the first reporting periodicity parameter; and periodically sending receipt status reports of the second type according to the associated value of the second reporting periodicity parameter. As such, modification of the prior art of record to include the claimed periodically sending receipt status reports of the first type according to the associated value of the first reporting periodicity parameter; and periodically sending receipt status reports of the second type according to the associated value of the second reporting periodicity parameter can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is periodically sending receipt status reports of the first type according to the associated value of the first reporting periodicity parameter; and periodically sending receipt status reports of the second type according to the associated value of the second reporting periodicity parameter set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the periodically sending receipt status reports of the first type according to the associated value of the first reporting periodicity parameter; and periodically sending receipt status reports of the second type according to the associated value of the second reporting periodicity parameter as set forth in claim 39. Independent claims 61, 67, 69-71 and 74 recite(s) similar patentable features and are/is allowable for the same reasons as claim 39. Hence, claims 39-76 are allowable over the prior arts of record.
Further, the Examiner agrees with the Applicant’s arguments in the Appeal Brief filed 11/18/2020, in relation to the prior art of record, Phuyal et al. (US0-20180241509), with regard to this feature in view of the arts of record; therefore, the Examiner favors the allowance of claims 39-76. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        03/11/2021